This appeal is from a decree of the circuit court of Cook county dismissing for want of equity a bill filed by a creditor to set aside an alleged fraudulent conveyance made by the debtor and to subject the conveyed land to the payment of the obligation of the debtor. Appellant does not suggest a ground for jurisdiction in this court to entertain this appeal and we are unable to discover any. Such a suit does not involve a freehold. (Coutre v. Ermel, 315 Ill. 361.) The questions raised by the assignment of errors are proper questions to be reviewed by the Appellate Court for the First District, and the cause is accordingly transferred to that court.
Cause transferred. *Page 580